DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10, 13-18, 24, 25, 28, & 29 are rejected under 35 U.S.C. 103 as being unpatentable over Takeuchi et al. FIG. 1 & 2 in view of Takeuchi et al. FIG. 5 (US 20070045036 A1, herein after referred to as Takeuchi).
Regarding claim 10 Takeuchi FIG. 1 & 2 teaches a suspension for a wheel (FIG. 1: 10) of an axle of a motor vehicle (FIG. 1: depicted; paragraph 3), comprising: a wheel support (FIG. 1: 15; paragraph 33), which is mounted on the vehicle body via several links (FIG. 1: 13 & 14; paragraph 33), and which has a first supporting element (FIG. 1: portion of 13 surrounding 16B) and a second supporting element (FIG. 2: 21T), wherein a vehicle wheel is mounted rotatably on the first supporting element (paragraphs 33 & 42), wherein the first supporting element is rotatable relative to the second supporting element (FIG. 1) for transmitting a steering torque by means of a steering actuator 20 arranged on the wheel 
However Takeuchi FIG. 5 does teach wherein the lower wishbone comprises a rounded recess for accommodating the steering actuator. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have used the fixed strut portion of the steering actuator (FIG. 2 & 5: 57) and rounded recess for accommodating the steering actuator (FIG. 5: portion of 14 removed to fit 57) with the embodiment teaching an upper wishbone arm (FIG. 1) so as to securely and robustly attach the steering actuator to the lower wishbone. The first and second supporting elements can be interpreted as being made up of various combinations of the recesses in 13 & 14, as well as 15, 16, and 58 in such a way that they would fit the limitations of claim 10. 
Regarding claims 13 & 14 Takeuchi teaches that the first or second supporting elements can be mounted in a guide bushing (FIG. 4: recess in 13 & 14 for containing instances of 16B) of the other supporting element (FIG. 4: interpreting instead one of the supporting elements to be 15 & both instances of 16 while the other supporting element is only the recess in either 13 or 14 for containing 16B). 
Regarding claim 16 Takeuchi teaches that the steering actuator has an electric motor (FIG. 2: 40; paragraph 41) as well as gearing (FIG. 2: rotation rings 31 & 32; paragraph 39).

Regarding claim 18 Takeuchi teaches that the suspension comprises three assemblies, comprising the two-part wheel support, the upper wishbone, as well as the lower wishbone (FIG. 1: depicted).
Claims 11, 12, 19, 20-23, 26, & 27 are rejected under 35 U.S.C. 103 as being unpatentable over Takeuchi et al. (US 20070045036 A1, herein after referred to as Takeuchi, figs. 1-2 and 5 as rejected above) in view of Klinger (DE 102016005927 A1).
Regarding claims 11, 12, & 19 Takeuchi does not explicitly teach that the upper wishbone is a link rod or that the lower wishbone is a trapezoidal link. However Klinger teaches that the upper wishbone which is a link rod (FIG. 1: 16; paragraph 26) and the lower wishbone is a trapezoidal link (FIG. 1: 14; paragraph 30). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to alternatively use the wishbones taught by Klinger with the turning device of Takeuchi because Takeuchi does not provide details on the wishbones used to hold the supporting elements for the wheel and the wishbones of Klinger are particularly advantageous for camber adjustment leading to improved cornering and braking (paragraphs 1 & 2).
Regarding claims 20 & 21 Takeuchi as modified above teaches that the first or second supporting elements can be mounted in a guide bushing (FIG. 1: recess in 13 for 16B) of the other supporting element (FIG. 1 & 2: interpreting the second supporting portion to be 21, 15, & 16 and 13 to be the portion of 13 surrounding 16B). 
Regarding claims 26 & 27 Takeuchi as modified above teaches that the first supporting element is actively connected to the steering actuator (FIG. 1: depicted through 15 & 16).
Response to Arguments
Applicant’s arguments filed 01/13/2022, with respect to the rejection(s) of claim(s) 10 & those which depend upon it, under 35 U.S.C. 102(a)(1) have been fully considered.  Regarding claim 10 the argument that the lower arm 14 of Takeuchi does not include a flat trapezoidal plane is not convincing because all three-dimensional shapes, including whatever shape happens to be used for the lower arm 14 as Takeuchi does not specify (though flat trapezoids are a common shape for lower wishbones in the art, see Ehrlich, FIG. 6: 201 for an example), contain an infinite number of planes of any shape, orientation, and size; none of the language of Takeuchi quoted in the remarks filed 01/13/2022 precludes the lower arm of Takeuchi from containing the infinity of planes described nor is the language inconsistent with the lower arm itself being a flat trapezoid.  Regarding claim 10 the argument that Takeuchi does not teach a rounded recess is not considered persuasive as the cited paragraph (paragraph 40) is directed towards the embodiment of FIG. 1 & 2, not towards the embodiment of FIG. 5 which is where the rounded recess is taught. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAXWELL L MESHAKA whose telephone number is (571)272-5693.  The examiner can normally be reached on Mon-Fri 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul N Dickson can be reached on (571)272-7742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/MAXWELL L MESHAKA/Examiner, Art Unit 3616                                                                                                                                                                                                        
	                       

/PAUL N DICKSON/Supervisory Patent Examiner, Art Unit 3616